Citation Nr: 1426098	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active duty service from March 1954 to March 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  The Board remanded this case in October 2013 for additional development.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

Hearing loss or tinnitus was not demonstrated until many years following the Veteran's separation from military service; neither is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss or tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the type of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board notes that most of the Veteran's service treatment records have been determined to be missing and unavailable.  The only service treatment record in the claims file is a report of his separation examination.  It has been determined that the remainder of the Veteran's service treatment records are fire-related (i.e., destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  See Request for Information written response, July 1983.  

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Veteran contends that his hearing loss and tinnitus are the result of noise exposure in service.  As the Board is ultimately conceding in-service noise exposure, and the claims file does include the Veteran's separation examination, further remand to attempt to obtain any additional service records would serve no useful purpose.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was provided with a VA examination in October 2008.  Upon review, the Board found deficiencies in the examination.  The examiner noted that he had reviewed service treatment records in the claims file; however, the Board has reviewed the claims file and identified only the one document-the Veteran's separation examination-included in the evidence of record.  In addition, while the Veteran contended that he had in-service noise exposure and that there was minimal noise exposure during his post-service employment, the examiner found that the Veteran had civilian noise exposure due to his employment after service.  Finally, the examiner found that the Veteran had a history of a right acoustic neuroma, and that this may have contributed to his hearing loss and tinnitus.  However, it was unclear from the record if the Veteran ever actually had an acoustic neuroma.  With regard to the Veteran's tinnitus, the VA examiner found that the Veteran's "subsequent tinnitus" was not related to service.  It is unclear from the opinion provided whether the Veteran's tinnitus is a result of his hearing loss or occurred separately. 

As such, the Board remanded the case in October 2013 in order to provide the Veteran with another examination and obtain an opinion addressing these issues.  The Veteran was scheduled for VA examinations in January 2014; however, the Veteran failed to attend these examinations, refusing to report to examinations at the Salisbury or Asheville VA medical centers. He indicated that he would report to the Salisbury VA medical center once the weather warmed up and at a time later than 8:00 AM.  (The Veteran's representative has requested that the Veteran be provided with another examination.)

The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, and the claim is an original claim for compensation, the claim shall be decided on the available record.  38 C.F.R. § 3.655 (2013). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a). The Board finds that the Veteran has failed to show good cause for not appearing for examinations.  Therefore, the Board will consider the claim based on the evidence of record. 38 C.F.R. § 3.655(b).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Not appearing for examinations because of the time of day or because the weather was not warm enough, without more, does not amount to good cause.  Neither explanation is akin to the sort of problems that would establish a good cause for not showing up.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as sensorineural hearing loss (organic disease of the nervous system), become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In this case, the Veteran has contended that he worked with anti-aircraft guns, electrical power generators for the camp, and smoke generators, and that he would have to sit close to a generator throughout the night in order to check the gauges.  The Veteran's DD Form 214 reflects that he was an "AA gun crewman."  As this position is highly likely to involve noise exposure, the Board concedes this contention.  See Fast Letter 10-35 (Sept. 2, 2010).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's separation examination is part of the claims file, and reflects whispered voice test results of 15/15, which do not indicate any abnormal hearing.  

VA medical records show that, in November 1972, the Veteran reported that he did not have hearing loss or tinnitus. 

February 1986 VA medical records show that the Veteran reported some hearing loss in his right ear, and that he had tinnitus.  He was found to have labrynthitis, and a question of an acoustic neuroma on the right.  Medical records throughout the later 1980's and 1990's reflect a question of a right acoustic neuroma; however, a computed tomography (CT) scan that is undated reflected no acoustic neuroma.

In April 1990, the Veteran reported to a VA examiner that he had an acoustic neuroma on the right.  The Veteran underwent audiometric testing, and was found to have the following puretone air conduction thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
40
30
LEFT
0
10
60
55
50

As such, the Veteran's hearing impairment met the rating criteria for a hearing loss under VA regulations as of this date.

The examiner diagnosed bilateral sensorineural hearing loss, and noted that the Veteran's audiological testing results were consistent with a previous examination showing bilateral sensorineural hearing loss.  (May 1992, August 2000 and June 2006 VA audiometry examinations likewise reflected bilateral hearing loss pursuant to VA regulations.)  The August 2000 audiologist noted that the Veteran's hearing was essentially unchanged from a previous audiological examination in January 1994.

The Veteran's wife submitted statements in September and November 2007, in which she alleged that she had noticed the Veteran's hearing loss initially 27 years before the examination, and that the Veteran had had constant bilateral tinnitus.

The Veteran was provided with a VA examination in October 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
65
65
LEFT
25
25
75
70
75

The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran had served in an anti-aircraft unit in England and Germany, but did not acknowledge any in-service noise exposure.  He indicated that the Veteran had reported working at a variety of jobs after service, including as an electrician, long-haul truck driver, and welder, and that he was exposed to a considerable amount of civilian occupational noise.  

The examiner stated that review of the Veteran's service treatment records yielded no documented medical evidence to support hearing loss or tinnitus attributable to military service.  He also acknowledged that many service treatment records were missing; thus, hearing status at the time of separation was a matter of mere speculation.  He noted that, in addition to the Veteran's history of civilian noise exposure, there was evidence of a right acoustic neuroma that may have contributed to hearing loss and tinnitus, and that complaints of tinnitus and hearing loss were documented three decades after military service and may have been attributable to civilian noise exposure.  For these reasons, the examiner opined that it was less likely as not that the Veteran's hearing loss and subsequent tinnitus were caused by or the result of noise exposure during military service. 

The Veteran's wife submitted an additional statement in March 2011, essentially setting forth the same contentions as were previously submitted.  She noted that she had been married to the Veteran for 21 years and noticed his decrease in hearing.

During the pendency of this appeal, the Veteran has been shown to have sufficient bilateral hearing loss to demonstrate "impaired" hearing for VA purposes.  Likewise, the Veteran has been diagnosed with tinnitus.  Thus, the current disability requirement is met with regard to both claimed conditions.

While in-service noise exposure has been conceded, neither hearing loss nor tinnitus was noted in service. The Veteran was given a whispered voice test during his separation examination and was found to have normal hearing.  No ear abnormality was noted.  

The Board notes that in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  Thus the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With regard to the third and final requirement for direct service connection of a nexus between the in-service noise exposure and the Veteran's current hearing loss and/or tinnitus, the Veteran underwent a VA audiology examination in October 2008.  

In this case, the VA examiner noted that he had reviewed service treatment records in the claims file; however, only one service treatment record-the Veteran's separation examination-is included in the evidence of record.  Other than that examination report, there were no other service treatment records in the claims file.  In addition, the examiner found that the Veteran had civilian noise exposure due to his employment after service.  However, the Veteran has contended that there was minimal noise exposure during his post-service employment.  The examiner did not address the Veteran's claims of in-service noise exposure in his explanation for his opinion that that the Veteran's hearing loss was not related to service.  

The examiner noted that the Veteran had a history of a right acoustic neuroma, and that this may have contributed to his hearing loss and tinnitus.  However, it is unclear from the record if the Veteran ever actually had an acoustic neuroma.  

Despite these deficiencies in the examination report, the opinion of the VA examiner is the only opinion by competent medical authority.  Additionally, the underlying premise of this opinion is accurate despite the fact that it is unclear whether the examiner took note of the single service medical record.  That premise was that there was no indication of hearing loss or tinnitus in service records.  In fact, even when seen in 1972, the Veteran specifically reported that he did not experience hearing loss or tinnitus.  Consequently, the examiner's opinion, although not complete, is not without a basis in the record.  

The Board has also considered the Veteran's lay assertions that his hearing loss and tinnitus are related to his noise exposure during military service.  In this regard, a lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, given the extensive passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

With regard to the statements submitted by the Veteran's wife, while the Board appreciates her observations, it should be noted that the history she provides reflects that she has been married to the Veteran since 1980, over 20 years after the Veteran's separation from service.  To the extent that the Veteran has claimed that his hearing loss or tinnitus has been present since service, these contentions are not credible, as the Veteran reported in 1972 that he did not have hearing loss or tinnitus.  (The Board finds that the 1972 report is likely more accurate given the contemporaneous declaration during treatment and because it was not made in the context of a claim for compensation.)

In short, given that the Board must adjudicate the case based on the evidence available, see 38 C.F.R. § 3.655, and because the record does not contain evidence of a nexus between the in-service events such as noise exposure and the Veteran's post-service hearing loss or tinnitus, the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


